Citation Nr: 0628227	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Oakland RO that granted an increased 
rating of 30 percent for PTSD, effective May 3, 2003.  In 
March 2005, a video conference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  In 
June 2005, this matter was remanded for additional 
development.  Based on the development, the RO increased the 
rating for PTSD to 50 percent, effective September 28, 2005.  
The veteran has not disagreed with the effective date 
assigned.  As he has not expressed satisfaction with the 50 
percent rating, and as the grant is to less than the maximum 
provided by schedular criteria, the matter remains in 
controversy.  


FINDINGS OF FACT

Symptoms of the veteran's PTSD produce occupational and 
social impairment with reduced reliability and productivity; 
deficiencies in most areas are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

An August 2003 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claim and advised him of his and VA's responsibilities in the 
development of the claim.  He was provided additional notice 
(to include to submit relevant evidence in his possession) 
via a June 2005 letter.  While he was not provided prior 
notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by lack of such notice.  The purpose of such 
notice was met when effective dates were assigned for the 
rating increases, and the veteran was advised of his 
appellate right to contest the effective dates.  A January 
2004 statement of the case (SOC) and June December 2005 and 
March 2006 supplemental SOCs (SSOCs) notified him of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of a greater increase.  As the veteran 
has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
II. Factual Background 

Service connection for anxiety reaction rated 10 percent was 
granted by a January 1972 rating decision.  In September 
2003, the disability was recharacterized as PTSD and a 30 
percent rating was assigned.  As noted above, the rating was 
increased to 50 percent, effective September 28, 2005.

VA treatment records from July 2003 to June 2005 reflect that 
the veteran reported having a lot of anxiety and trouble 
sleeping, being uncomfortable around people, problems 
relating to his wife and other people, having pent up 
hostility toward people at work, irritability, suicidal 
ideation, crying spells, and auditory hallucinations.  The 
veteran discussed plans to visit two friends who lived out of 
state, a gambling problem, and work related stresses that 
involved decreases in pay and benefits due to the financial 
difficulty of his employer. 

An October 2003 statement from the veteran's wife discussed 
the veteran's depression and problems at work that included 
confrontations.

At a March 2005 videoconference hearing, the veteran stated 
that he had trouble concentrating, problems at work that 
included two reprimands, and feeling depressed.  He had a 
close relationship with his wife, a decent relationship with 
one daughter, and a difficult relationship with his other 
daughter.  

On September 2005 VA examination, the veteran reported that 
he isolated himself and that his only close friend lived in 
another state.  He had poor sleep, recurring dreams and 
nightmares, hypervigilance at home and in public, and 
intrusive thoughts about Vietnam.  He had difficulty with 
anything that reminded him of the Vietnam War, and recent 
coverage of the current war exacerbated the problem.  He 
reported episodes of severe depression with associated 
psychotic features, including hallucinations.  He was married 
(for the second time), had two children, and worked as a 
mechanic.  On examination, the veteran's mood was very 
anxious.  He was not suicidal and denied current 
hallucinations.  His long and short term memory was intact 
and he had no suicidal ideation.  He asserted that it was 
becoming more difficult for him to work, in part due to the 
PTSD.  The psychiatrist found that there was no evidence of 
impaired thought process or communication, and the veteran 
was able to maintain basic activities of daily living.  

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

A review of the competent (medical) evidence of record 
establishes that the criteria for the next higher, 70 
percent, rating for PTSD clearly are not met, i.e., 
deficiencies in most areas due to symptoms of the type listed 
in the schedular criteria (or of similar gravity) are not 
shown.  Suicidal ideation, obsessional rituals, illogical, 
obscure or irrelevant speech, near continuous panic 0r 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, difficulty in adapting to stressful situations 
(including work), or inability to establish and maintain 
effective relationships or other symptoms of similar ilk were 
not shown on the most recent, September 2005, VA examination, 
and are not otherwise objectively shown.  In that regard, it 
is noteworthy that the veteran is employed as a mechanic, and 
maintains proper familial relationships (albeit strained with 
one of his daughters) and relationships with friends (albeit 
distant living).  

The PTSD disability picture presented simply is not one 
consistent with occupational and social impairment with 
deficiencies in most areas, as is required for the next 
higher, 70 percent rating.  Notably, there appear to be non-
PTSD-related factors that affect the veteran's functioning, 
including struggle with a gambling problem and concerns about 
prospective bankruptcy of an employer.  And the veteran's 
increased difficulty with his mechanic work is shown to at 
least in part be due to hand tremors (which have not been 
attributed to PTSD).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.  


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


